Citation Nr: 1431179	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to May 11, 2012, and 70 percent disabling from May 11, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952 and again from January 1957 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which continued a noncompensable rating for bilateral hearing loss.  By rating decision of December 2012, a 70 percent rating was granted for bilateral hearing loss, effective May 2012.  However, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, this claim is still in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran maintains that his bilateral hearing loss is more severe than the disability ratings reflect.  The Veteran submitted an audiological assessment from Westech Hearing and Audiology in March 2007.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech determination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2013).  It is not clear from the report whether this examination was performed in accordance with VA regulations.  Additionally, he submitted two hearing evaluation reports dated October 2008 and August 2010.  The reports do not indicate the source of their findings or if they comport with the requirements of 38 C.F.R. § 4.85(a).  Consequently, the Board finds that further development is warranted in this regard.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Additionally, the Veteran indicated that he was examined by VA for hearing aids.  He did not provide further information as to when this occurred.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain and associate with the claims file all outstanding VA records with regard to the Veteran's hearing loss on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records from April 2007 to the present related to the Veteran's hearing loss and associate those records with the claims folder.  

2.  Contact the Veteran and give him the opportunity to provide the source of his October 2008 and August 2010 hearing evaluation reports to ascertain whether these reports were performed in compliance with 38 C.F.R. § 4.85(a).  After obtaining an appropriate release of information from the Veteran, the RO should contact the examiner who conducted the October 2008 and August 2010 hearing evaluation reports for the purpose of obtaining an addendum opinion as to whether these reports were conducted by state-licensed audiologist and contained a controlled speech discrimination test (Maryland CNC) and puretone audiometry test.  If so, the examinations should be interpreted by a VA examiner to comport with the requirements 38 C.F.R. § 4.85(a).  

3.  After completing the above-noted development, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  Thereafter, the claim should be returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

